DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 14, 2022, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 09/30/2021), are hereby withdrawn. Claims 1 and 14-16 have been amended, claims 2-4, 8-13 and 20 have been cancelled, claims 5-7 and 17-19 were previously presented, and claims 21-26 have been newly added. 
	Therefore, claims 1, 5-7, 14-19 and 21-26 are currently pending.

Drawings
The drawings were received on January 14, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 16, 18, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohr et al. (US 6874656 - art of record; hereinafter Rohr) in view of Gaillot et al. (US 7900788; hereinafter Gaillot).
Regarding claim 1, Rohr teaches a closure assembly embodiment (20; as shown in Figs. 1-5) comprising:

a valve seat within the deck, and
a vent opening (34) disposed within the valve seat; 
an annular gasket (22) received adjacent to the underside of the deck and in engagement with said flattened annular sealing rib (see annotated Rohr Fig. 4 below); and
an elastomeric umbrella valve (23) mounted to the deck and having a valve flap (39 and 43) arranged on an underside of the valve seat, said valve flap cooperating with said vent opening to normally seal said vent opening but permitting air to flow into an interior of the closure body (Rohr Col. 3 Ln. 15 – Col. 5 Ln 40). 

    PNG
    media_image1.png
    600
    1200
    media_image1.png
    Greyscale

	However, Rohr fails to teach said flattened annular sealing rib having an inward angle on an outer peripheral surface thereof.
	Gaillot is in the same field of endeavor as the claimed invention and Rohr, which is a self-venting (or vented) closure. Gaillot teaches a closure assembly embodiment (10; as shown in Figs. 1-2) comprising: a closure body having a deck (20) with a peripheral skirt (30), a i.e. the form of a bore seal (50) – as shown in annotated Gaillot Fig. 1 below) on an underside of the deck adjacent to the peripheral mounting skirt, and wherein the flattened annular sealing rib having an inward angle on an outer peripheral surface thereof (Gaillot Col. 2 Ln. 55 – Col. 3 Ln. 57).

    PNG
    media_image2.png
    591
    842
    media_image2.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral surface of the flattened annular sealing rib (of Rohr) to have a similar inward angle (as taught by Gaillot) to provide a tight seal and prevents any backwash effect when the container is moved. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 14, modified Rohr as above further teaches wherein the peripheral mounting skirt includes mounting formations configured for engagement with a container neck (see Rohr Figs. 3-5).
Regarding claim 16, modified Rohr as above further teaches wherein the peripheral mounting skirt includes inwardly extending releasable mounting formations (see Rohr Figs. 3-5).
Regarding claim 18, modified Rohr as above further teaches wherein the peripheral mounting skirt is inwardly threaded (see Rohr Figs. 3-5).
Regarding claims 21, 23 and 25, modified Rohr as above further teaches wherein said flattened annular sealing rib and said annular gasket cooperate to form a seal against an upper peripheral edge of said container neck when received in assembled relationship therewith.

Claims 5-7, 15, 17, 19, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied claims 1 and 6 above) and further in view of Rye et al. (US 9714126 - art of record; hereinafter Rye).
Regarding claim 5, Rohr as above teaches all the structural limitations as set forth in claim 1, except for wherein the umbrella valve includes an axial mounting stem which is removably received within a mounting hole within the valve seat.
	Rye is in the same field of endeavor as the claimed invention and Rohr, which is a vented closure.  Rye teaches a closure assembly embodiment (22; as shown in Figs. 1-12) comprising: a closure body having a deck with a peripheral mounting skirt, an annular seal on an underside of the deck adjacent to the peripheral mounting skirt, a valve seat (64; see Rye Fig. 12) within the deck, and a vent opening (68) disposed within the valve seat; and an elastomeric umbrella valve (92) mounted to the deck, and having a valve flap (96), said valve flap cooperating with said vent opening to normally seal said vent opening but permitting air to flow into an interior of the closure body, and wherein the umbrella valve includes an axial mounting stem (94, 98, 100, 102 and 104) which is removably received within a mounting hole (66) within the valve seat (Rye Col. 4 Ln. 23 – Col. 6 Ln. 54).
See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 6, modified Rohr as above further teaches wherein the closure body includes a plurality of vent openings (34) spaced circumferentially around the -2-Appl. Serial No.: 16917863mounting hole and the valve flap extends radially outwardly from the mounting stem to seal said plurality of vent openings (see Rohr Figs. 1 and 3).
Regarding claim 7, modified Rohr as above further teaches wherein the underside of said valve seat includes a circular land area disposed radially outward of said vent openings and said valve flap includes an annular sealing rim which engages with said circular land area.
Regarding claim 15, modified Rohr as above further teaches wherein the peripheral mounting skirt includes mounting formations configured for engagement with a container neck (see Rohr Figs. 3-5).
Regarding claim 17, modified Rohr as above further teaches wherein the peripheral mounting skirt includes inwardly extending releasable mounting formations (see Rohr Figs. 3-5).
Regarding claim 19, modified Rohr as above further teaches wherein the peripheral mounting skirt is inwardly threaded (see Rohr Figs. 3-5).
Regarding claims 22, 24 and 26, modified Rohr as above further teaches wherein said flattened annular sealing rib and said annular gasket cooperate to form a seal against an upper peripheral edge of said container neck when received in assembled relationship therewith.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1, 5-7, 14-19 and 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to applicant’s argument that applied art (specifically Rohr) fails to teach certain features of amended claim 1, such as, “…the annular gasket is received in engagement with the flattened sealing rib…” (Remarks pg. 7 1st ¶).  Examiner respectfully disagrees with this assertion because the above claim limitation relied upon by the applicant is NOT currently presented in amended claim 1. Rather, amended claim 1 reads, “an annular gasket received adjacent to the underside of the deck AND in engagement with the flattened annular sealing rib…” Therefore, amended claim 1 establishes that: A) the annular gasket is being received in the underside of the deck and NOT by “the flattened annular sealing rib” and B) the annular gasket is in engagement with the flattened annular sealing rib; emphasis added.
In annotated Rohr Fig. 4 above, which clearly shows A) the annular gasket is being received in the underside of the deck and B) the annular gasket is in engagement with the flattened annular sealing rib.  Therefore, the arrangement of Rohr discloses the claimed limitation as set forth in claim 1; emphasis added.
	
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736